Exhibit Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, ONM9B 6C7 Tel: 416 640-0400 / Fax: 416 640-0412 www.northcore.com (TSX: NTI; OTCBB: NTLNF) For Immediate Release NORTHCORE RAISES $525, Toronto, ON - March 31, 2007 - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of core asset solutions, confirmed today that it has closed a private placement securing gross proceeds of $525,000 through the issuance of convertible debentures.The funds will be used to sustain Northcore’s operations and for general working capital purposes. Under the terms of the private placement, investors will be able to convert the Series
